UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1088


CLARENCE ANDREWS, JR.,

             Plaintiff - Appellant,

             v.

DITECH MORTGAGE CORP.; DITECH FINANCIAL LLC,

             Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:16-cv-00631-JAG)


Submitted: May 23, 2017                                           Decided: May 25, 2017


Before KING, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clarence Andrews, Jr., Appellant Pro Se. Jonathan S. Hubbard, David Tony Long, Jr.,
Sarah Warren Smith, TROUTMAN SANDERS, LLP, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Clarence Andrews, Jr., seeks to appeal the district court’s order dismissing his

civil action for failure to comply with the court’s order directing him to amend his

complaint. On appeal, we confine our review to the issues raised in the Appellant’s brief.

See 4th Cir. R. 34(b). Because Andrews’ informal brief does not challenge the basis for

the district court’s disposition, Andrews has forfeited appellate review of the court’s

order.    See Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004).

Accordingly, although we grant leave to proceed in forma pauperis, we affirm the district

court’s judgment.      We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                             AFFIRMED




                                             2